Citation Nr: 0104901	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
left lung, claimed as lung cancer and chronic obstructive 
pulmonary disease, due to tobacco use in service.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for carcinoma of the 
left lung, claimed as lung cancer and chronic obstructive 
pulmonary disease secondary to nicotine dependence that began 
during military service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from October 1944 to 
April 1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran was notified of that decision in May 1998; a 
notice of disagreement was received in March 1999, a 
statement of the case was issued in April 1999, and a 
substantive appeal was received in June 1999.


REMAND

The veteran contends that he developed lung cancer due to 
cigarette smoking.  He further maintains that he began 
smoking in service, sometime around December 1944.  In short, 
he essentially contends that his cancer is causally related 
to his cigarette smoking, or nicotine dependence, which 
developed during military service.  

The VA Office of General Counsel has held that direct service 
connection of disability or death may be established if the 
evidence establishes that injury or disease resulted from 
tobacco use in line of duty in the active military, naval, or 
air service.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  The 
subsequent enactment of Public Law No. 105-206 prohibits 
service connection of a disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during service.  38 U.S.C.A. 
§ 1103(a).  However, this change in law applies only to 
claims filed after the date of enactment of the act in 1998, 
and thus does not apply to the instant appeal, as the 
veteran's claim was filed in May 1997.  

A determination as to whether nicotine dependence, per se, 
may be considered a disease or injury for disability 
compensation purposes is essentially an adjudicative matter 
to be resolved by adjudicative personnel based on accepted 
medical principles relating to that condition. A 
determination of whether tobacco use constitutes willful 
misconduct for purposes of determining whether disability or 
death may be considered to have resulted from injury or 
disease incurred in line of duty depends upon whether the 
evidence in the particular case establishes that the veteran 
engaged in deliberate or intentional wrongdoing and either 
knew or intended the consequence of tobacco use or used 
tobacco with a wanton and reckless disregard of its probable 
consequences.  However, tobacco use does not constitute drug 
abuse within the meaning of statutes providing that injury or 
disease will not be considered incurred in line of duty where 
it results from abuse of drugs.  VAOPGCPREC 2-93 (O.G.C. 
Prec. 2-93).  
 
The VA Office of General Counsel followed up the foregoing 
opinion with a clarification attachment.  The VA Office of 
General Counsel emphasized that the opinion does not hold 
that service connection will be established for a disease 
related to tobacco use if the affected veteran smoked while 
in service.  In fact, the opinion states that the fact that 
an injury or disease allegedly related to tobacco use in 
service was not diagnosed until after service discharge would 
not preclude establishment of service connection.  However, 
service connection may not be established based on tobacco 
use unless the evidence of record demonstrates that the 
injury or disease for which the claim is made resulted from 
the veteran's tobacco use during service.  (emphasis in 
original).  Determination of the issue of service connection 
for injury or disease due to tobacco use must take into 
consideration the possible effect of smoking before or after 
military service.  

Moreover, the 1993 opinion does not hold that a veteran can 
establish service connection for tobacco-related illness:  
(a) if the veteran was unaware of the risks of tobacco use 
while in service; or, (b) based upon the actions of the 
military services in making tobacco products available to 
service personnel.  Under the opinion, the veteran's 
awareness of smoking hazards relates only to the issue of 
willful misconduct.  The veteran must nonetheless establish 
that the injury or disease for which compensation is sought 
resulted from tobacco use in service.  The sale of cigarettes 
in the military and the inclusion of cigarettes in military 
rations strongly suggests that mere use of tobacco by an 
affected service member should not be considered to involve 
deliberate wrongdoing.  

In a more recent opinion by the VA Office of General Counsel, 
it was held that a determination as to whether service 
connection for disability or death attributable to tobacco 
use subsequent to military service should be established on 
the basis that such tobacco use resulted from nicotine 
dependence arising in service, and therefore is secondarily 
service connected pursuant to 38 C.F.R. § 3.310(a), depends 
upon whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits, 
whether the veteran acquired a dependence on nicotine in 
service, and whether that dependence may be considered the 
proximate cause of disability or death resulting from the use 
of tobacco products by the veteran.  If each of these three 
questions is answered in the affirmative, service connection 
should be established on a secondary basis.  These are 
questions that must be answered by adjudication personnel 
applying established medical principles to the facts of 
particular claims.  Determination of whether a veteran is 
dependent on nicotine is a medical issue.  VAOPGCPREC 19-97.

On the issue of proximate cause, if it is determined that, as 
a result of nicotine dependence acquired in service, a 
veteran continued to use tobacco products following service, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability or death which 
severs the causal connection to the service-acquired nicotine 
dependence.  Such supervening causes may include sustained 
full remission of the service-related nicotine dependence and 
subsequent resumption of the use of tobacco products, 
creating a de novo dependence, or exposure to environmental 
or occupational agents.  Id.   

The evidence of record indicates that the veteran developed 
lung cancer, diagnosed as nonsmall cell carcinoma of the left 
upper lobe, sometime in the early 1990's.  Apparently, the 
cancer was detected by a routine chest x-ray in June 1994.  
According to a statement by a VA doctor, dated in March 1999, 
the veteran had reportedly been smoking since 1944.  The 
doctor opined:  "I think his smoking is most likely 
associated with the development of non-small cell carcinoma 
on him."  The doctor also indicated that the veteran had 
requested that he "write a memo that his tumor is associated 
with cancer."

Under the newly enacted Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), "[t]he 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary."  Pub. L. No. 106-475, § 5103A(a).  As part 
of the duty to assist, the Secretary shall make reasonable 
efforts to obtain relevant records, including private 
records, that the claimant adequately identifies to the 
Secretary, and authorizes the Secretary to obtain.  Pub. L. 
No. 106-475, § 5103A(b).  Additionally, in the case of a 
claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion.  Pub. L. No. 106-475, § 5103A(d)(1).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability, evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Pub. L. 
No. 106-475, § 5103A(d)(2).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the newly 
enacted assistance provisions to be more beneficial to the 
veteran.  After reviewing the claims file, the Board is 
unable to find that the heightened duty to assist provisions 
of the Veterans Claims Assistance Act of 2000 have been met.  
There has been no medical opinions requested, and it appears 
that there may possibly exist additional evidence pertinent 
to the veteran's claim. 


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical records not 
already in the claims file should be 
obtained and made of record. 

2.  The RO is to contact the veteran and 
his representative, and request that the 
veteran provide the names of any other 
medical providers who may have treated 
the veteran for his lung cancer and/or 
tobacco use, and whose records are not 
yet associated with the claims file.  The 
veteran should be asked to provide the 
name of the doctor, other than Dr. Jyung 
Kim, who advised him that his cancer is 
related to his smoking history, as he 
noted in his May 1997 claim.  The veteran 
should also be requested to identify any 
additional evidence that may corroborate 
his statements regarding his smoking 
history, such as when he began smoking, 
and how long he had been smoking.  The RO 
should also review the claims file and 
determine if any additional development 
is necessary to comply with the Veterans 
Claims Assistance Act of 2000.  The RO 
should then undertake appropriate action 
to obtain any additional evidence and to 
take such actions to comply with the 
Veterans Claims Assistance Act of 2000.  

3.  After completion of the above, the 
veteran is to be afforded a VA 
examination by an appropriate specialist 
to ascertain the etiology of his lung 
cancer.  It is imperative that the 
veteran's claims file be made available 
to and be reviewed by the examiner (to 
include a thorough review the veteran's 
medical history, including his military 
history and any smoking history).  The 
examiner is specifically requested to 
provide an opinion addressing the 
following:  1)  whether it is at least as 
likely as not that the veteran's current 
lung cancer is related to tobacco use in 
service; 2) whether it is at least as 
likely as not that the veteran's lung 
cancer is related to superseding post-
service factors, such as tobacco use 
following service; 3) whether it is at 
least as likely as not that the veteran 
developed nicotine dependence during 
service; and, if so, 4) whether it is at 
least as likely not that the veteran's 
lung cancer is related to nicotine 
dependence.

4.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, including actions to 
comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should review the record and 
determine whether the benefits sought can 
be granted.  If the claims remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the issue on appeal.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).








 

